         Case 6:19-cv-01010-EFM Document 109 Filed 02/09/21 Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS



  JANE WALTERS,

                  Plaintiff,



   vs.                                                     Case No. 19-1010-EFM



  DOLLAR GENERAL CORPORATION, et
  al.,

                  Defendants.




                                MEMORANDUM AND ORDER

         Before the Court are Plaintiff Jane Walters, Defendant Dollar General Corporation, and

Defendant DG Retail, LLC’s (collectively “Dollar General”) Motions for Summary Judgment

(Docs. 90 and 96). Jane Walters brings this action under diversity jurisdiction for a personal injury

she sustained on June 3, 2018, after tripping and falling on a sidewalk outside of Dollar General’s

store in Pratt, Kansas. She alleges, among other things, that Dollar General was negligent in its

inspection and maintenance of the sidewalk. For the following reasons, the Court grants in part

and denies in part the motions for summary judgment.
            Case 6:19-cv-01010-EFM Document 109 Filed 02/09/21 Page 2 of 13




                                I.     Factual and Procedural Background1

        On June 3, 2018, Walters tripped and fell on the sidewalk in front of Dollar General’s store

in Pratt, Kansas. On her way out of the store, Walter’s tripped on a “hole” while carrying flower

pots that obstructed her view of the sidewalk. Walters testified that the hole that caused her to trip

was deep enough that “quite a bit of the top part of the front of [her] foot went in.”2 While there

were multiple irregularities in the surface of the sidewalk, no one measured the cracks in the

sidewalk at the time of the accident.

        As far back as 2009, Dollar General considered the condition of the sidewalk to be a “trip

hazard.” Over the years, it made minor repairs to fix the defects. Approximately 250-300

customers entered the store each day via the sidewalk and the store manager, Janelle Verstraete,

testified that during the preceding five years, she could recall only two accidents. It is unclear

whether these two prior accidents resulted from the same defect that caused Walters’ fall. As often

as three to five times per month, customers complained to Dollar General employees about the

condition of the sidewalk.           The employees frequently reported these complaints to Dollar

General’s management. In one instance, a ticket filed by an employee to Dollar General’s

corporate department stated that “the sidewalk . . . has been cracked very badly for years and

customers continue to trip . . . .”3 In another ticket, Verstraete stated that the “sidewalk is all

buckled up and holes in sidewalk [sic]” and that it was “very dangerous to customers . . . .”4




         1
           In accordance with summary judgment procedures, the Court sets forth the facts in the light most favorable
to the non-moving party.
        2
            Doc. 97-3, at 46.
        3
            Doc. 101-9, at 3.
        4
            Doc. 101-9, at 4.



                                                        -2-
           Case 6:19-cv-01010-EFM Document 109 Filed 02/09/21 Page 3 of 13




However, Dollar General and senior manager of facility maintenance, Anne Marie Heisse, did not

think that the sidewalk presented an imminent danger to customers entering or exiting the store.

Nevertheless, Dollar General hired contractors to fix parts of the sidewalk.

       Defendant IIM, Inc., contracted with Dollar General to provide facility and premises repair

services between November 2013 and November 2016. On or about June 12, 2016, a customer

tripped and fell on the sidewalk in front of Dollar General’s Pratt store. The customer reported toe

and hip injuries and stated that the concrete causing her fall was uneven by about a quarter of an

inch. In response, Verstraete entered a service request ticket with IIM to repair cracks in the

sidewalk, reporting that “the sidewalk is very uneven and broken . . . .”5 IIM “parked” the ticket,

meaning that it would eventually be addressed after being bundled with other services. The

sidewalk was not repaired at that time and Dollar General did not press IIM to repair the defects

immediately. On April 12, 2017, another customer tripped and fell on the sidewalk. This time,

Verstraete entered a service request ticket with Dollar General’s own facility maintenance to have

the sidewalk repaired, which Heisse addressed by soliciting a quote from a local paving company.

This request initiated a back-and-forth process between Dollar General and the paving company

in preparation for the repair. The paving company eventually ceased responding and Dollar

General employees failed to follow up on the ticket. Also in April 2017, a Dollar General

employee emailed Heisse, stating: “We have a store that is having a large amount of accidents on

a sidewalk in disrepair.”6 Ultimately, the sidewalk remained in disrepair until Walters’ accident

on June 3, 2018.



       5
           Doc. 101-9, at 2.
       6
           Doc. 91-12, at 1.



                                                -3-
           Case 6:19-cv-01010-EFM Document 109 Filed 02/09/21 Page 4 of 13




       In furtherance of its request for pavement repair services before Walters’ accident, Dollar

General photographed the cracks in the sidewalk. There are four pictures of the pertinent areas.

The first one depicts a crack, bulge, and apparent patchwork attempt. Taken together, these defects

appear to have resulted in a hole, although it is unclear from the picture how deep the hole may

have been. Walters identified this hole as the cause of her accident. Pictures two and three show

a hairline crack running along the sidewalk’s edge facing the parking lot. Picture four shows a

recessed concrete slab in the sidewalk causing a lip with the adjoining slab. It is unclear from the

pictures exactly how deep any of the defects were and, to reiterate, no one measured the cracks in

the sidewalk at the time of Walters’ accident. However, following Walters’ accident, Dollar

General district manager Charles Robb entered a ticket with Dollar General’s corporate office

which stated in part: “Can we please get this fixed asap? The buckle is so big it takes up over half

the sidewalk.”7

       Walters alleges, among other things, that Dollar General was negligent in their inspection

and maintenance of the sidewalk. Walters seeks both compensatory and punitive damages. Dollar

General moved to dismiss, which the Court denied on November 6, 2019. Walters proceeds with

four claims under Kansas law: negligence, wanton/reckless conduct, nuisance, and negligence per

se. Defendant IIM, Inc., is in default and did not appear for the pretrial conference. Walters

intends to proceed to trial against IIM only if she fails to prevail on her motion for partial summary

judgment against Dollar General’s fault comparison defense. Dollar General now moves for

summary judgment against all of Walters’ claims. Walters likewise moves for summary judgment

against Dollar General’s defense of comparison of fault against IIM.



       7
           Doc. 101-9, at 1.



                                                 -4-
               Case 6:19-cv-01010-EFM Document 109 Filed 02/09/21 Page 5 of 13




                                                II.          Legal Standard

           Summary judgment is appropriate if the moving party demonstrates that there is no genuine

issue as to any material fact, and the movant is entitled to judgment as a matter of law.8 A fact is

“material” when it is essential to the claim, and issues of fact are “genuine” if the proffered

evidence permits a reasonable jury to decide the issue in either party’s favor.9 The movant bears

the initial burden of proof and must show the lack of evidence on an essential element of the

claim.10 The nonmovant must then bring forth specific facts showing a genuine issue for trial.11

These facts must be clearly identified through affidavits, deposition transcripts, or incorporated

exhibits—conclusory allegations alone cannot survive a motion for summary judgment.12 The

court views all evidence and reasonable inferences in the light most favorable to the non-moving

party.13

                                                      III.      Analysis

A.         Walters’ Negligence Claims

           Dollar General first seeks summary judgment on Walters’ negligence claim, arguing that

the “slight defect” rule bars Walters’ recovery. To succeed on a negligence claim under Kansas

law, a plaintiff must prove: “the existence of a duty, breach of that duty, injury, and a causal




           8
               Fed. R. Civ. P. 56(a).
           9
          Haynes v. Level 3 Commc’ns, LLC, 456 F.3d 1215, 1219 (10th Cir. 2006) (citing Bennett v. Quark, Inc.,
258 F.3d 1220, 1224 (10th Cir. 2001)).
        10
           Thom v. Bristol-Myers Squibb Co., 353 F.3d 848, 851 (10th Cir. 2003) (citing Celotex Corp. v. Catrett,
477 U.S. 317, 322–25 (1986)).
           11
                Garrison v. Gambro, Inc., 428 F.3d 933, 935 (10th Cir. 2005) (citation omitted).
           12
           Mitchell v. City of Moore, 218 F.3d 1190, 1197 (10th Cir. 2000) (citing Adler v. Wal-Mart Stores, Inc.,
144 F.3d 664, 670–71 (10th Cir. 1998)).
           13
                LifeWise Master Funding v. Telebank, 374 F.3d 917, 927 (10th Cir. 2004) (citation omitted).



                                                               -5-
         Case 6:19-cv-01010-EFM Document 109 Filed 02/09/21 Page 6 of 13




connection between the duty breached and the injury suffered.”14 Negligence cases typically

present factual determinations for a jury, not legal questions for the court.15 However, questions

regarding the existence of the duty element are purely legal determinations.16 Therefore, if a court

concludes that a defendant did not have a duty to act in a certain manner toward the plaintiff, then

the defendant cannot be liable, and the court may properly grant summary judgment in the

defendant’s favor.17

        Dollar General contends that the Court should grant summary judgment in its favor because

the “slight defect” rule under Kansas law bars Walters’ claim. The slight defect rule is a judicially

created rule “that negates the existence of a duty that might otherwise exist.”18 Under the rule,

“slight variances in the level of sidewalk surfaces, whether caused by projections, depressions or

otherwise, are not sufficient to establish actionable negligence in the construction or maintenance

of the sidewalk.”19 A court may decide as a matter of law whether the slight defect rule bars a

plaintiff’s claim.20 “Courts generally rely on the well-established rule that a sidewalk defect is

actionable, that is, it presents a jury question, only when the defect is such that a reasonably prudent

person should anticipate some danger to persons walking on it.”21                      “[E]ach case must be




        14
             Nero v. Kan. State Univ., 253 Kan. 567, 861 P.2d 768, 772 (1993) (citation omitted).
        15
             Deal v. Bowman, 286 Kan. 853, 188 P.3d 941, 946 (2008).
        16
             Nero, 861 P.2d at 772 (citation omitted).
        17
             Line v. Sears & Roebuck & Co., 2011 WL 4348312, at *2 (D. Kan. 2011) (citation omitted).
        18
             Id. at *3 (citations omitted).
        19
             Sepulveda v. Duckwall-Alco Stores, Inc., 238 Kan. 35, 708 P.2d 171, 173 (1985) (citation omitted).
        20
             Line, 2011 WL 4348312, at *4 (citation omitted).
        21
             Id.



                                                         -6-
          Case 6:19-cv-01010-EFM Document 109 Filed 02/09/21 Page 7 of 13




determined on its own facts.”22 Kansas courts have applied the slight defect rule in cases where

the sidewalk defect ranged from less than an inch to as many as three inches.23

         The Court concludes that there is a genuine dispute of material fact at issue in this case

precluding summary judgment. Walters contends that the defect in Dollar General’s sidewalk was

deep enough to cover half of her foot. The pictures taken before the accident reveal multiple

cracks, chips, and holes in the sidewalk, but are unclear as to the severity or depth of the defects.

Notably, these pictures show the sidewalk as it existed roughly 15 months before Walters’

accident. Dollar General argues that the Court should rely on these pictures alone in holding that

no factual dispute exists. However, multiple Dollar General employees, managers, and customers

testified that the sidewalk defects were severe and dangerous.                     While no evidence clearly

establishes measurements for the severity of the defects, the pictures considered in conjunction

with the testimony and other evidence in the record presents a genuine issue of material fact. As

a result, the Court denies Dollar General’s motion for summary judgment on Walters’ negligence

claim.

B.       Walters’ Punitive Damages Claim

         In addition to compensatory damages for Dollar General’s alleged negligence, Walters

seeks punitive damages. Dollar General moves for summary judgment on this claim, arguing that

Walters cannot establish by clear and convincing evidence that Dollar General acted willfully or

wantonly. “[T]he determination of whether a given factual dispute requires submission to a jury


         22
              Id. (citation omitted).
         23
             See, e.g., Blankenship v. Kansas City, 156 Kan. 607, 135 P.2d 538, 541–42 (1943) (holding that a defect
of missing bricks leaving a depression two inches deep was a slight defect); Taggart v. Kansas City, 156 Kan. 478,
134 P.2d 417, 419 (1943) (holding that a three inch “step-down” between sidewalk slabs was a slight defect); Barnett-
Holdgraf v. Mut. Life Ins. Co. of New York, 27 Kan. App. 2d 267, 3 P.3d 89, 94 (2000) (holding that hole in concrete
from one to three inches deep was covered under the slight defect rule).



                                                        -7-
         Case 6:19-cv-01010-EFM Document 109 Filed 02/09/21 Page 8 of 13




must be guided by the substantive evidentiary standards that apply to the case.”24 Under Kansas

law, “[i]n any civil action where claims for exemplary or punitive damages are included, the

plaintiff shall have the burden of proving, by clear and convincing evidence in the initial phase of

the trial, that the defendant acted toward the plaintiff with willful conduct, wanton conduct, fraud

or malice.”25 “Evidence is clear and convincing if it shows that the truth of the fact asserted is

highly probable.”26 As such, to withstand summary judgment, Walters must show that it is highly

probable that Dollar General acted willfully or wantonly.27

        “On a sliding scale, wanton behavior falls between negligent behavior and willful or

malicious misconduct. Wanton acts are those showing that the defendant realized the imminence

of injury to others and refrained from taking steps to prevent injury because of indifference to the

ultimate outcome . . . .”28 In support of summary judgment, Dollar General primarily argues that

Walters failed to meet her evidentiary burden to show that a reasonable jury could conclude that

Dollar General’s employees realized the imminence of potential injury resulting from the sidewalk

and a complete indifference as to whether such injury occurred. Dollar General overestimates the

effect of the higher evidentiary burden, however. Walters correctly notes that “[i]n Kansas a

plaintiff is entitled to have the jury consider his punitive damage claim if any reasonable view of

the evidence would support an award of punitive damages.”29 The Court concludes that Walters



        24
             Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).
        25
             K.S.A. § 60-3701(c).
        26
             P.I.K. Civil 4th 171.44.
        27
          See All W. Pet Supply Co. v. Hill’s Pet Prod. Div., Colgate-Palmolive Co., 840 F. Supp. 1426, 1432 (D.
Kan. 1993).
        28
             Adamson v. Bicknell, 295 Kan. 879, 287 P.3d 274, 281–82 (2012).
        29
           Johnson v. Colt Indus. Operating Corp., 797 F.2d 1530, 1536 (10th Cir. 1986) (citations omitted and
emphasis added).



                                                         -8-
         Case 6:19-cv-01010-EFM Document 109 Filed 02/09/21 Page 9 of 13




has met her burden of showing a factual dispute. There is sufficient evidence based on numerous

employees’ testimony and company repair records to support reasonable inferences that Dollar

General may have realized the imminence of injury and nevertheless acted indifferently.

        However, the Court concludes that summary judgment in favor of Dollar General is

appropriate. Dollar General Corporation and DG Retail, LLC are legal entities that can only act

through their employees as agents. “In no case shall exemplary or punitive damages be assessed

pursuant to this section against [a] principal or employer for the acts of an agent or employee

unless the questioned conduct was authorized or ratified by a person expressly empowered to do

so on behalf of the principal or employer.”30 Both state and federal courts in Kansas have granted

summary judgment in cases where the plaintiff lacked evidence of authorization or ratification.31

Likewise, in this case, Walters has failed to show any evidence that a person with express authority

to act on behalf of Dollar General explicitly or implicitly authorized or ratified its employees’

potentially wanton conduct. As such, Walters has failed to meet her burden to show a factual

dispute and the Court therefore grants summary judgment to Dollar General on the punitive

damages claim.

C.      Walters’ Other Claims

        Dollar General also seeks summary judgment on Walters’ remaining claims, which are

nuisance and negligence per se. First, Kansas law recognizes two forms of nuisance claims: private

and public. To prevail under a private nuisance claim, a plaintiff must establish four elements:

        “(1) The defendant acted with the intent of interfering with the use and enjoyment
        of the land by those entitled to that use; (2) there was some interference with the

        30
             K.S.A. § 60-3701(d)(1).
       31
          See, e.g., Smith v. Printup, 254 Kan. 315, 866 P.2d 985 (1993); Ducharme ex rel. Rogers v. Bd. of Cty.
Comm’rs, 2011 WL 2173684 (D. Kan. 2011); Stallings v. Werner Enters., Inc., 598 F. Supp. 2d 1203 (D. Kan. 2009).



                                                      -9-
       Case 6:19-cv-01010-EFM Document 109 Filed 02/09/21 Page 10 of 13




       use and enjoyment of the land of the kind intended, although the amount and extent
       of that interference may not have been anticipated or intended; (3) the interference
       that resulted and the physical harm, if any, from that interference proved to be
       substantial; and (4) the interference was of such a nature, duration, or amount as to
       constitute an unreasonable interference with the use and enjoyment of the land.”32

A “plaintiff cannot base his recovery on the theory of private nuisance” if he cannot show that “he

was injured in relation to a right which he enjoyed by reason of his ownership of an interest in

land. The fact of personal injury alone is not enough to give rise to a claim of private nuisance.”33

In this case, Walters has alleged no facts indicating that she owned an interest in the land at issue.

She was merely an invitee to Dollar General’s business premises. If Walters is to recover damages

for her injuries, if any, she must do so under a personal injury negligence claim, as she also

attempts to do. Private nuisance is not a cognizable claim in this case.

       Furthermore, public nuisance is not a cognizable claim in this case. “Unlike a private

nuisance, a public nuisance may exist even if the plaintiff has no property interest in the place of

the nuisance. That is, a public nuisance action requires only that the nuisance be in a place where

the public has a right to go and in fact does go.”34 “Although an action for public nuisance may

generally be maintained only by the state, an exception to this limitation exists if a private party

has sustained a ‘peculiar individual injury’ that is distinguishable from the inconvenience or threat

of injury to which the general public is exposed.”35 In this case, Walters has alleged no facts

indicating she was exposed to an inconvenience or threat of injury distinguishable from that which

the general public was exposed. On the contrary, the overwhelming evidence indicates that



       32
            N. Nat. Gas Co. v. L.D. Drilling, Inc., 405 F. Supp. 3d 981, 1011 (D. Kan. 2019) (citation omitted).
       33
            Culwell v. Abbott Constr. Co., 211 Kan. 359, 506 P.2d 1191, 1196 (1973) (citation omitted).
       34
            Bolin v. Cessna Aircraft Co., 759 F. Supp. 692, 720 (D. Kan. 1991) (citations omitted).
       35
            Id. at 721 (citing Culwell, 506 P.2d 1191).



                                                          -10-
        Case 6:19-cv-01010-EFM Document 109 Filed 02/09/21 Page 11 of 13




thousands of members of the general public were exposed to the same defects in Dollar General’s

sidewalk. Since Walters has failed to meet her burden to bring forth specific facts showing a

genuine issue of fact for trial, the Court grants Dollar General summary judgment on Walters’

nuisance claim.

        Walters also asserts a claim of negligence per se. Under Kansas law, to prevail under a

negligence per se claim, a plaintiff must prove “(1) [a] violation of a statute, ordinance or

regulation, and (2) the violation must be the cause of the damages resulting therefrom. In addition,

the plaintiff must also establish that an individual right of action for injury arising out of the

violation was intended by the legislature.”36 “Kansas courts generally use a two-part test in

determining whether a private right of action is created. First, the party must show that the statute

was designed to protect a specific group of people rather than to protect the general public. Second,

the court must review legislative history in order to determine whether a private right of action

was intended.”37 In this case, Walters has entirely failed to specify which statute, regulation, or

ordinance grants her a private right to recovery under a negligence per se theory. Therefore, the

Court grants Dollar General’s motion for summary judgment on Walters’ negligence per se claim.

D.      Dollar General’s Comparative Fault Defense

        Finally, Walters seeks summary judgment on Dollar General’s comparative fault defense

against IIM. Kansas has adopted comparative negligence, embodied in K.S.A. § 60–258a, in

which a loss is borne by each tortfeasor in proportion to his share of the total fault.38 The jury or


        36
           Cullip ex rel. Pitts v. Domann ex rel. Domann, 266 Kan. 550, 972 P.2d 776, 782 (1999) (internal citations
and quotations omitted).
        37
             Pullen v. West, 278 Kan. 183, 92 P.3d 584, 594 (2004).
       38
          K.S.A. § 60–258a(d); Dodge City Implement, Inc. v. Bd. of Cty. Comm'rs, 288 Kan. 619, 205 P.3d 1265,
1270–71 (2009) (citation omitted).



                                                        -11-
       Case 6:19-cv-01010-EFM Document 109 Filed 02/09/21 Page 12 of 13




the court will determine the percentage of negligence attributable to each of the parties and the

total amount of damages sustained by each of the claimants.39

       Dollar General contends that IIM’s negligence in failing to follow up on the June 2016

repair ticket was a partial cause of Walters’ accident. Notably, however, IIM’s service contract

with Dollar General only lasted from November 2013 to November 2016. Walters’ accident

occurred nearly two years later, in June 2018. In the interim, another customer tripped and fell on

the sidewalk in April 2017. After that accident, Dollar General submitted a repair ticket with its

own facilities maintenance service, not IIM. Also in April 2017, another Dollar General employee

emailed the senior manager for facility maintenance with attached photos of the sidewalk and a

note that stated: “We have a store that is having a large amount of accidents on a sidewalk in

disrepair.”40 Nevertheless, the sidewalk remained in disrepair for another 14 months, culminating

in Walters’ accident. It is clear from the evidence in the record that Dollar General had ongoing

notice of the condition of the sidewalk and at least one instance of an actual accident after its

contract with IIM had expired. At least for this case and this plaintiff, a reasonable jury could not

conclude that IIM is responsible for a portion of Dollar General’s fault, if any. As such, the Court

grants summary judgment to Walters on Dollar General’s comparative fault defense.

       IT IS THEREFORE ORDERED that Defendants DG Retail LLC and Dollar General

Corporation’s Motion for Summary Judgment (Doc. 96) is GRANTED IN PART and DENIED

IN PART.




       39
            K.S.A. § 60–258a(b).
       40
            Doc. 91-13, at 1.



                                                -12-
      Case 6:19-cv-01010-EFM Document 109 Filed 02/09/21 Page 13 of 13




      IT IS FURTHER ORDERED that Plaintiff Jane Walters’ Motion for Summary Judgment

(Doc. 90) is GRANTED.

      IT IS SO ORDERED.

      Dated this 9th day of February, 2021.




                                                     ERIC F. MELGREN
                                                     UNITED STATES DISTRICT JUDGE




                                              -13-
